DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered. Claims 1-6, 10-17 and 21 are currently pending in the application. An action follows below:
Response to Arguments
In response to the request for indicating status of the drawings on page 8 of the amendment, the Office will indicate the status of drawings when the application is in condition for allowance because there may be objection(s) during the examination that causes by the amendment to claims.
The claim objections in the previous Office action dated 09/07/2022 are withdrawn in light of the amendment to claims.
The first set of rejections including the rejections of claims 1-4, 6 and 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. and the rejections of claims 5, 10, 11, 16, 17 and 21 under 35 U.S.C. 103 as being unpatentable over Shim et al. in view of Vahid Far et al. in the previous Office action are withdrawn in light of the amendment to claims.
In response to the second set of rejections in the previous Office action, Applicant amends independent claims 1 and 13 and provides on pages 10-11 of the amendment an argument that since Moon's 'fixing' does not disclose a direct attachment of the “light emitting module” display 330 to the “support member” bracket 320, contrary to the claimed invention, the combination of Shim and Moon fails to teach the new limitation, “at the first corner transmission of the window member, the first light emitting module is directly fixed to the support member, at the adhesive member,” of the newly amended claims 1 and 13. Examiner respectfully disagrees because Moon, at least ¶ 141:14-24, discloses: “… According to an embodiment of the present disclosure, the bracket 320 is placed on the rear surface of the display module 330. The bracket 320 may have a shape (curvature) that is similar to the shape of the rear surface of the display module 330 and may support the display module 330. According to an embodiment of the present disclosure, between the bracket 320 and the display module 330, an elastic member, such as a sponge or a rubber and an adhesive layer, such as a double-sided tape or a kind of sheet, such as a single-sided tape, may be additionally disposed so as to protect the display module 330 …”, i.e., Moon disclosing a direct attachment of the “light emitting module” display 330 to the “support member” bracket 320, at the adhesive member. See the detailed rejection made below, specifically the combination of Shim and Moon obviously rendering the above underlined limitation of the newly amended claims 1 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a first light emitting module including an adhesive member” in lines 24-25, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 116 of the specification discloses: “Referring to Fig. 6 … the second light emitting module EM2 may be attached through an adhesive member (not shown) to one surface of the support member SPT …”, i.e., an adhesive member is not an element of the light emitting module. Accordingly, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In addition, claim 1 further recites a limitation, “wherein at the first corner transmission of the window member, the first light emitting module is directly fixed to the support member, at the adhesive member” in last 3 lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure, specifically ¶ 116 of the specification discloses: “Referring to Fig. 6 … the second light emitting module EM2 may be attached through an adhesive member (not shown) to one surface of the support member SPT …”, i.e., the light emitting module is fixed to the support member through the adhesive member. However, the original disclosure does not contain such description and details regarding to the above underlined limitation of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 13, see the rejection of claim 1 for similar limitations.
As per claims 2-6, 10-12, 14-17 and 21, these claims are therefore rejected for the reason set forth in claim 1 or 13 above.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-15 are rejected under 35 U.S.C. 103 as being anticipated by Shim et al. (US 2017/0205923 A1; hereinafter Shim) in view of Moon et al. (US 2016/0234362 A1; hereinafter Moon.) 
As per claim 1, Shim discloses a display apparatus (see at least Figs. 2D, 7A, 7D, disclosing a display apparatus of an electronic device) comprising: 
a display module which displays an image (see at least Fig. 7A, 7D; ¶ 202, disclosing a display module comprising at least elements [710-740] and displaying an image; also see Fig. 12 if necessary;) 
a window member through which the image is transmitted to outside the display apparatus (see at least Figs. 2D, 7C, 18; ¶ 93, ¶ 99, disclosing a first/top housing 25a/770 as the claimed window member through which the image is transmitted to outside the display apparatus,) 
wherein the window member includes: 
 	a first transmission portion including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see at least Figs. 2D, 7A-7D, disclosing a first transmission portion [a portion of the window member corresponding to the display 710] including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
 	a second transmission portion extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a second transmission portion [a portion of the window member corresponding to the display 733] extending curved along a thickness direction of the display apparatus from the first side of the first transmission portion;) 
 	a third transmission portion extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion (see at least Figs. 2D, 7A-7D, disclosing a third transmission portion [a portion of the window member corresponding to the display 732] extending curved along the thickness direction of the display apparatus from the second side of the first transmission portion;) and 
 	a first corner transmission portion extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion (see at least Figs. 2D, 7A-7D, disclosing a first corner transmission portion [a corner portion of the window member corresponding to the upper-right corner display 741/740] extending curved along the thickness direction of the display apparatus from the first corner of the first transmission portion, the first corner transmission portion between the second transmission portion and the third transmission portion;) and
 a support member disposed below the display module and overlapping the first corner transmission portion of the window member (see at least Figs. 2D and 7D, disclosing a support member [a bottom housing 25b shown in Fig. 2D] disposed below the display module and overlapping the first corner transmission portion of the window member [25a];) and
wherein the display module (see at least Figs. 7A-7D) includes:
 	a display panel overlapping the first transmission portion, the second transmission portion and the third transmission portion of the window member (see at least Figs.2D,  7A-7D, disclosing a display panel including elements [710, 730/731-734; or 21, 22] and overlapping the first transmission portion, the second transmission portion and the third transmission portion of the window member;) and 
	a first light emitting module overlapping the first corner transmission portion of the window member (see ¶¶ 83, 101-104, 156, disclosing that the displays in the display apparatus can be OLED, LED, LCD, MEMs, or other types of displays, i.e., the display panel [710, 730] can be OLED/LED panel and all the corner displays [740/741,742] can be OLED/LED light emitting modules; further see at least Figs. 7A-7D, disclosing a first upper-right corner display 741 overlapping the first corner transmission portion of the window member; thereby rendering the first light emitting [OLED/LED] module overlapping the first corner transmission portion of the window member.)
Accordingly, Shim discloses all limitations of this claim, but is silent to “the first light emitting module including an adhesive member” and “wherein, at the first corner transmission of the window member, the first light emitting module is directly fixed to the support member, at the adhesive member,” as claimed.

However, in the same field of the display technology (see Shim at least ¶ 66, disclosing the display apparatus including phones, e-books, and etc.; Moon at least ¶ 90, also teaching the display apparatus including phones, e-books, and etc.,) Moon discloses the related display apparatus (see at least Fig. 3) comprises: a display module (see at least Fig. 3; ¶ 141:14-24, disclosing the “claimed” display module construed as a combination of the Moon display module [330] and a double-sided tape [as the claimed adhesive member];) a window member [340; Fig. 3]; and a support member [320; Fig. 3] disposed below the display module [330] and overlapping the window member (see at least Fig. 3,) wherein the “claimed” display module includes the adhesive member (see the above discussion; or see at least Fig. 3) and, at the window member, the [[claimed]] display module is directly fixed to the support member, at the adhesive member (see at least Fig. 3; ¶ 141:14-24.)
Moreover, Moon further teaches at ¶ 141: 
“… According to an embodiment of the present disclosure, the bracket 320 is placed on the rear surface of the display module 330. The bracket 320 may have a shape (curvature) that is similar to the shape of the rear surface of the display module 330 and may support the display module 330. According to an embodiment of the present disclosure, between the bracket 320 and the display module 330, an elastic member, such as a sponge or a rubber and an adhesive layer, such as a double-sided tape or a kind of sheet, such as a single-sided tape, may be additionally disposed so as to protect the display module 330 …”

To a certain extent, in light of the above Moon paragraph, one of ordinary skill in the art would obviously use an adhesive member having a size being same as that of the rear surface of the display module and the front surface of the bracket [[as the support member]] in order to provide a maximum protection for the display module by the bracket [[as the support member]] if desired, thereby obviously rendering each corner portion of the display module including a corresponding portion of an adhesive member and, at each corner transmission of the window member, the corner portion of the display module directly fixed to the bracket [[as the support member]], at the corresponding portion of the adhesive member.
Moreover, a change in size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to provide in the display apparatus of Shim an adhesive layer having a size being same as that of the rear surface of the display module and the front surface of the support member, to improve the above modified display apparatus of the Shim reference for the predictable result of providing a maximum protection for the display module. Accordingly, the above modified Shim in view of Moon obviously renders each corner portion of the display module including a corresponding portion of the adhesive member and, at each corner transmission of the window member, the corner portion of the display module directly fixed to the bracket [[as the support member]], at the corresponding portion of the adhesive member, thereby rendering the first light emitting module including an adhesive member and, at the first corner transmission of the window member, the first light emitting module directly fixed to the support member, at the adhesive member. Note that each portion of the provided adhesive member corresponds to the claimed adhesive member of the light emitting module.
   
As per claim 2, Shim further discloses the window member further including:
 	a fourth transmission portion extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion (see Shim at least Figs. 2D, 7A-7D, disclosing a fourth transmission portion [[a portion of the window member corresponding to the display 734]] extending curved along the thickness direction of the display apparatus from the third side of the first transmission portion;) 
 	a fifth transmission portion extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion (see Shim at least Figs. 2D, 7A-7D, disclosing a fifth transmission portion [[a portion of the window member corresponding to the display 731]] extending curved along the thickness direction of the display apparatus from the fourth side of the first transmission portion;) 
 	a second corner transmission portion extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion (see Shim at least Figs. 2D, 7A-7D, disclosing a second corner transmission portion [[a portion of the window member corresponding to the lower-right corner display 742]] extending curved along the thickness direction of the display apparatus from a second corner of the first transmission portion at which the second side and the third side meet, the second corner transmission portion between the third transmission portion and the fourth transmission portion;) 
 	a third corner transmission portion extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion (see Shim at least Figs. 2D, 7A-7D, disclosing a third corner transmission portion [[a portion of the window member corresponding to the lower-left corner display 742]] extending curved along the thickness direction of the display apparatus from a third corner of the first transmission portion at which the third side and the fourth side meet, the third corner transmission portion between the fourth transmission portion and the fifth transmission portion;) and 
 	a fourth corner transmission portion extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion (see Shim at least Figs. 2D, 7A-7D, disclosing a fourth corner transmission portion [[a portion of the window member corresponding to the upper-left corner display 741]] extending curved along the thickness direction of the display apparatus from a fourth corner of the first transmission portion at which the fourth side and the first side meet, the fourth corner transmission portion between the second transmission portion and the fifth transmission portion.)

As per claim 3, Shim further discloses the display module further including:
 	an input detection sensor with which an external touch is detected (see Shim at least ¶ 197, disclosing Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ 204, disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected,) 
the display panel disposed further corresponding to each of the fourth transmission portion and the fifth transmission portion of the window member (see the discussion in the rejection of claims 1-2; or Shim at least Figs. 2D, 7A-7D;)
 a second light emitting module corresponding to the second corner transmission portion of the window member (see Shim at least Figs. 7A, 7D, 12, disclosing a second light emitting module [[the lower-right corner display 742]] corresponding to the second corner transmission portion of the window member; see Shim ¶ 83, ¶ 156, ¶ 202, disclosing the display being LED, OLED or other types;)
 	a third light emitting module corresponding to the third corner transmission portion of the window member (see Shim at least Figs. 7A, 7D, 12, disclosing a third light emitting module [[the lower-left corner display 742]] corresponding to the third corner transmission portion of the window member; see Shim ¶ 83, ¶ 156, ¶ 202, disclosing the display being LED, OLED or other types;) and 
 	a fourth light emitting module corresponding to the fourth corner transmission portion of the window member (see Shim at least Figs. 7A, 7D, 12, disclosing a fourth light emitting module [[the upper-left corner display 741]] corresponding to the fourth corner transmission portion of the window member; see ¶ 83, ¶ 156, ¶ 202, disclosing the display being LED, OLED or other types,)
 wherein the input detection sensor overlaps the display panel and does not overlap the first light emitting module, the second light emitting module, the third light emitting module, and the fourth light emitting module (see Shim at least ¶ 197, disclosing Fig. 7A showing an electronic device according to various embodiments; further Fig. 7A and ¶ [0204], disclosing a touch panel 760, as the claimed input detection sensor, with which an external touch is detected, wherein the touch panel 760 overlaps the display panel 710, the second display on the rear of the apparatus (not illustrated,) and the plurality of curved displays 730, but does not overlap four [[corner]] light emitting modules [740/741, 742]; accordingly, Shim disclosing, in accordance with at least one embodiment, a touch panel [[as the claimed input detection sensor]] with which an external touch is detected, wherein the touch panel [[as the claimed input detection sensor]] overlaps the display panel and does not overlap four light emitting modules [740/741, 742]; furthermore, see Figs. 18A-18C, disclosing touch graphical objects, such as thumbnail images, icons, etc., on the curved displays and a touch image on the display panel and the plurality of [[side]] curved displays, but does not overlap four [[corner]] semispherical displays, corresponding to the claimed four light emitting modules, in accordance with a particular application/ embodiment.)

As per claim 4, Shim discloses the [OLED] display panel (see the discussion in the rejection of claim 1, discussing the OLED display panel) including a first light emitting/OLED device [corresponding to the first display 210/710] including an organic material (see the discussion in the rejection of claim 1 regarding to the OLED display panel, thereby rendering a first light emitting/OLED device emitting light at a display area [[corresponding to the first display 710] of the display apparatus and including an organic material,) and the first light emitting [LED/OLED] module (see the discussion in the rejection of claim 1) which emits light at a sub-display area of the display apparatus which is adjacent to the display area (see the discussion in the rejection of claim 1 regarding to the first light emitting [LED/OLED] module, thereby rendering the first light emitting [LED/OLED] module emitting [LED/OLED] light at a sub-display area [corresponding to the area that the first light emitting module or the upper-right corner display 741 emits image light] of the display apparatus which is adjacent to the display area corresponding to the first display 710) and the first light emitting [LED/OLED] module including a second light emitting [LED/OLED] device different from the first light emitting [OLED] device as the second light emitting [LED/OLED] device is separated from the first light emitting [OLED] device (see Shim at least Figs. 7A, 7D, disclosing a second light emitting [LED/OLED] device being separated from the first light emitting [OLED] device, thereby rendering the second light emitting [LED/OLED] device being different from the first light emitting [OLED] device; in the alternative, as discussed in the rejection of claim 1, the first light emitting [LED/OLED] module can be LED module, thereby including the second light emitting [LED] device having a different type from that of the first light emitting [OLED] device.)

As per claim 6, Shim discloses the support member facing the window member with both the display panel and the first light emitting module therebetween (see Shim at least Figs. 2D, 7D, disclosing the support member [25b] facing the window member [25a] with both the display panel and the first light emitting module therebetween; in the alternative, see Shim Figs. 2F, 7D, disclosing the support member [205-207] facing the window member [25a] with both the display panel and the first light emitting module therebetween.)
As per claim 12, Shim discloses wherein within the display module, the first light emitting module corresponding to the first corner transmission portion of the window member emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color (see Shim ¶¶ 83, 156, 202, disclosing the display panel being an OLED display and the first light emitting module being an LED display; see at least ¶ 101, ¶ 157, disclosing the display being a color display; see at least Fig. 13, disclosing the first [[upper-left]] light emitting module corresponding to the first corner transmission portion of the window member [[see the rejection of claim 1; or at least Fig. 7C]] emits a light having a first color and an area of the display panel is disposed adjacent to the first light emitting module and emits a light having a color substantially the same as the first color.)

As per claim 13, see the discussion in the rejection of claim 1 for similar limitations.  Shim further discloses the display module disposed below the window member (see the discussion in the rejection of claim 1 for the display module and the window member; further see at least Figs. 2D, 7C, 7D, disclosing the display module disposed below the window member,)
wherein the display module further includes:
 	a first display area including a first side, a second side extending from the first side, a first corner at which the first side and the second side meet, a third side extending from the second side and parallel to the first side, and a fourth side extending from the third side and parallel to the second side (see the discussion in the rejection of claim 1; or see Shim at least Figs. 7A-7D, disclosing a first display area corresponding to the [OLED] display [710] and including a first side close to the display 733, a second side close to the display 732 and extending from the first side, a first corner at which the first side and the second side meet, a third side close to the display 734 and extending from the second side and parallel to the first side, and a fourth side close to the display 731 and extending from the third side and parallel to the second side;) 
 	a second display area extending curved along a thickness direction of the display apparatus from the first side of the first display area (see the discussion in the rejection of claim 1; or see Shim at least Figs. 7A-7D, disclosing a second display area corresponding to the [OLED] display [733] and extending curved along a thickness direction of the display apparatus from the first side of the first display area;)
 	a third display area extending curved along the thickness direction of the display apparatus from the second side of the first display area (see the discussion in the rejection of claim 1; or see Shim at least Figs. 7A-7D, disclosing a third display area corresponding to the [OLED] display [732] and extending curved along the thickness direction of the display apparatus from the second side of the first display area;) and
 	a first sub-display area extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area (see the discussion in the rejection of claim 1; or see Shim at least Figs. 7A-7D, disclosing a first sub-display area corresponding to the upper right corner display 741 [as the claimed [[first]] light emitting module, as discussed in the rejection of claim 1, including the second light emitting [LED/OLED] device of claim 4, as a component providing [LED/OLED] light to the first sub-display area] and extending curved along the thickness direction of the display apparatus from the first corner of the first display area, the first sub-display area between the second display area and the third display area,)
wherein the display panel corresponds to the first display area, the second display area and the third display area, and the [first] light emitting module corresponds to the first sub-display area (see the above discussion and the discussion in the rejection of claim 1 if necessary.) 

As per claim 14, Shim further discloses the display module further comprising: 
a fourth display area extending curved along the thickness direction of the display apparatus from the third side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fourth display area corresponding to the lower curved display 734 and extending curved along the thickness direction of the display apparatus from the third side of the first display area;) 
a fifth display area extending curved along the thickness direction of the display apparatus from the fourth side of the first display area (see Shim at least Figs. 7A-7D, disclosing a fifth display area corresponding to the left curved display 731 and extending curved along the thickness direction of the display apparatus from the fourth side of the first display area;)
a second sub-display area extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area (see Shim at least Figs. 7A-7D, disclosing a second sub-display area corresponding to the lower right corner display 742 and extending curved along the thickness direction of the display apparatus from a second corner of the first display area at which the second side and the third side meet, the second sub-display area between the third display area and the fourth display area;)
a third sub-display area extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a third sub-display area corresponding to the lower left  corner display 742 and extending curved along the thickness direction of the display apparatus from a third corner of the first display area at which the third side and the fourth side meet, the third sub-display area between the fourth display area and the fifth display area;) and 
a fourth sub-display area extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area (see Shim at least Figs. 7A-7D, disclosing a fourth sub-display area corresponding to the upper left corner display 741 and extending curved along the thickness direction of the display apparatus from a fourth corner of the first display area at which the fourth side and the first side meet, the fourth sub-display area between the second display area and the fifth display area.)

As per claim 15, Shim further discloses the display module further including:
a bezel area adjacent to the second display area, the third display area, and the first sub- display area (see Shim at least Figs. 7D, 7E, 18C, disclosing a bezel area being a non-display area located adjacently below at least one of the displays [731-734, 741, 742] in the plan view;) and 
a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area (see at least Figs. 2A, 7A-7E, disclosing a first boundary defined between the first sub-display area and the second display area and between the first sub-display area and the third display area, the first boundary having a constant color that is the same as or similar to the color of the bezel area;)
a second boundary defined between the second sub-display area and the third display area and between the second sub-display area and the fourth display area, the second boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7E;) 
a third boundary defined between the third sub-display area and the fourth display area and between the third sub-display area and the fifth display area, the third boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7E;) and 
a fourth boundary between the fourth sub-display area and the second display area and between the fourth sub-display area and the fifth display area, the fourth boundary having a constant color (see the discussion in the rejection of claim 13; further Shim at least Figs. 7A-7E,)
wherein colors of the bezel area, the first boundary, the second boundary, the third boundary, and the fourth boundary are substantially same each other (see Shim at least Figs. 7D, 7E.)

Claims 5, 10, 11, 16, 17 and 21 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Moon, and further in view of Vahid Far et al. (US 10,395,589 A1; hereinafter Vahid Far.)
As per claim 5, Shim, as discussed in the rejection of claims 1 and 4, discloses the first light emitting device of the OLED display panel being the first OLED device including an organic material and the second light emitting device of the first light emitting (OLED) module being is a LED/OLED module, but is silent to a micro-light emitting diode module.
Accordingly, the above modified Shim in view of Moon discloses all limitations of this claim except that Shim discloses the second sub-light emitting (LED/OLED) module, instead of a micro-light emitting diode module, as claimed.
However, in the same field of the display technology (see Shim at least ¶ 66, disclosing the display apparatus including phones, e-books, and etc.; Vahid Far at least Col. 1:20-25; Col. 17:9-16, also teaching the display apparatus including phones, e-books, and etc.,) Vahid Far discloses the related display apparatus comprises LED device, micro-light emitting diode (µLED) device, or OLED device (see at least Abstract.) Vahid Far further teaches the benefit of using the µLED device to achieve highest efficiency and lowest power among several types of light emitting devices (see at least Col. 8:52-56.)
Moreover, the instant application, at least ¶ [0109], teaches that the second light emitting device may be an LED or a micro-LED, i.e., a mere design choice of the second light emitting device either being LED device or a micro-LED device. 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to replace the second light emitting [LED/OLED] device of Shim with the µLED device, in view of the teaching in the Vahid Far reference, to improve the above modified display apparatus of the Shim reference for the predictable result of achieving highest efficiency and lowest power among several types of light emitting devices, as taught by the Vahid Far reference.

As per claim 10, Shim discloses the display module further including: an inherent first data driver circuit which provides a first data signal to the display panel in order to display an image on the OLED display panel (see the discussion in the rejection of claim 1; further see Shim at least Figs. 7A-7D and 12; ¶¶ 201-202;) an inherent second data driver circuit which provides a second data signal to the first light emitting [LED] module [the upper-right corner display 741] in order to display a portion of display content on the first light emitting module (see the discussion in the rejection of claim 1; further see Shim at least Figs. 7A-7D, 12; ¶ 202;) and a control circuit drives and controls the plurality of displays to display the graphic image (see Shim at least ¶ 262,, 281, 289.) Shim in view of Moon is silent to “the control circuit controlling the first data driver circuit and the second data driver circuit,” as claimed.
However, in the same field of the display technology (see Shim at least ¶ 66, disclosing the display apparatus including phones, e-books, and etc.; Vahid Far at least Col. 1:20-25; Col. 17:9-16, also teaching the display apparatus including phones, e-books, and etc.,) Vahid Far discloses the related display apparatus. Vahid Far, at least see at least Fig. 17; Col. 16:33-55, discloses that, in the case of the OLED display panel, a control circuit [a timing controller 1724] controlling a [[first]] data driver circuit [1710] providing a [[first]] data signal to an OLED display panel; or in the case of the LED display panel/module, a control circuit [a timing controller 1724] controlling a [[second]] data driver circuit [1710] providing a [[second]] data signal to the LED display panel/module.
Shim, as discussed above, discloses the control circuit driving and controlling the plurality of displays to display the graphic image, but is silent to “the control circuit controlling the first data driver circuit and the second data driver circuit,” as claimed. Vahid Far, as discussed above, discloses the control circuit controlling the controlling the [[first]] data driver circuit providing the [[first]] data signal to the OLED display panel and the control circuit controlling a [[second]] data driver circuit providing the [[second]] data signal to the LED display panel/module. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize that the Vahid Far reference remedies for the deficiencies of the control circuit controlling the first data driver circuit and the second data driver circuit in the Shim display apparatus or, in the alternative, to modify the Shim control circuit controlling the first data driver circuit and the second data driver circuit, in view of the further teaching in the Vahid Far reference to obtain the same predictable result. 
	
As per claim 11, the above modified Shim, in accordance with claim 10, discloses the control circuit determining a color of light emitted from each of the display panel and the first light emitting module and controlling the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal based on the determined colors to be dependent (see the discussion in the rejection of claim 10 for the modified control circuit of Shim in view of Vahid Far controlling the first data driving circuit to output the first data signal and the second data driving circuit to output the second data signal; further see Vahid Far Col. 6:23-34; Col. 16:61, discussing the control circuit determining a color of [OLED] light emitted from the [OLED] display panel and controlling the first data driving circuit to output the first data signal based on the determined colors to be dependent and the control circuit determining a color of [LED] light emitted from the first light emitting [LED] module and controlling the second data driving circuit to output the second data signal based on the determined colors; further see Shim at least ¶¶ 288-292, disclosing the controller detecting/determining color information from the displays included in each of the display panel and the first light emitting module and controlling for displaying image on the displays based on the determined colors to be dependent.)

As per claim 16, the above modified Shim in view of Moon and Vahid Far, as discussed in the rejection of claim 5, obviously renders the display apparatus, wherein the [first] light emitting module includes a first sub-light emitting module and a second sub-light emitting module spaced apart from each other (see Vahid Far at least Figs. 1, 2A-2B; Col. 6:12-34, disclosing the light emitting [µLED] module including a plurality of sub-light emitting modules arranged in a matrix of, e.g., 3 rows of sub-light emitting modules by 3 columns of sub-light emitting modules, each sub-light emitting module comprising an element [µIC-110] and on or more µLED-115 and a first sub-light emitting module [e.g., located at first/topmost row and first/leftmost column] and a second sub-light emitting module [e.g., located at third row and third column] spaced apart from each other.)
 As per claim 17, the above modified Shim in view of Moon and Vahid Far obviously renders the display panel including a first light emitting [OLED] device including an organic material (see Shim teaching in the discussion in the rejection of claim 1, 4 or 13) and the light emitting module includes a second light emitting [µLED] device including a semiconductor material (see the discussion in the rejection of claim 16.)
As per claim 21, the above modified Shim in view of Moon and Vahid Far obviously renders wherein at the first corner transmission portion of the window member, the first light emitting module includes a first sub-light emitting module and a second sub-light emitting module which are spaced apart from each other and each providing light at the first corner portion (see the discussion in the rejection of claim 16 for the first light emitting module including a first sub-light emitting module and a second sub-light emitting module which are spaced apart from each other; further see the discussion in the rejection of claim 1 for wherein at the first corner transmission portion of the window member, the first light emitting module provides light at the first corner portion; further see Vahid Far at least Figs. 1, 2A-2B; Col. 6:12-34, disclosing each of the first sub-light emitting module and the second sub-light emitting module providing light.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626